Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
“…and the temperature the cooling medium may be increased to the boiling point of the cooling medium as the cooling medium absorbs the heat from the body in flowing the inside of the cooling channel” (P17).
“Here, when the size of the pore is too small, the bubble Bis hard to be grown and is merely stayed inside of the pore” (P65).
“…when the bubble B flows in the cooling channel 110, the bubble B is mixed or scattered by itself, to mix the cooling medium 300 as water is shaken by a bar” (P67). It is unclear what is mean by “...shaken by a bar”. 
“…the over cooling channel 400 with a temperature less than the boiling point of the cooling medium 300, and during the cooling medium 300 flows inside of the cooling channel 110…” (P72.  77).
Claim Objections
Claim 1 recites “…and attached to an cooling object…” in line 3
Claim 1 recites “…and flowing an inside of the …” in line 7.
Claim 4 recites “…and the temperature the cooling medium is increased…” in line 3.
Claim 4 recites “…absorbs the heat from the body in flowing...” in line 4.
Claim Interpretation
Claims 1 and 7 recite “…wherein the cooling medium uses the heat from the cooling object as a potential heat for a boiling”. Using the broadest reasonable interpretation, as long as the cooling medium absorbs heat from the cooling object this heat could potentially cause boiling. Using the broadest reasonable interpretation boiling or evaporation is not required and if the cooling medium is heated it could potentially boil or evaporate. 
Claims 1, 7, and the disclosure (excluding the figures) teach “...a porous layer formed on a side wall of the cooling channel...”; however, as noted in the below rejection, no side wall is taught nor would one of ordinary skill understand how to make this wall. In light of the enablement rejection, this limitation will be interpreted as a porous layer forming a side wall of the cooling channel.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 and 7 recite “…a porous layer formed on a side wall of the cooling channel…”.
One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, the claims broadly recite a porous layer formed on a side wall of the cooling channel. The breadth of “a porous layer formed on a side wall” and “a side wall” is extremely broad reading on thousands, if not hundreds of thousands of possibilities. For example, is the side wall of the cooling channel formed by the cooling object and the porous layer is sprayed onto it? Is it a pipe the porous layer is laminated/sintered/vapor deposited/etc. onto? Is the side wall conductive or insulating? Is the side wall heated and a portion of it becomes porous? Is the porous layer formed intermittently on a side wall or could the sidewall be at intermittent portions on the interior of the porous layer?  The answer to these questions and more are unclear.  No specific examples of the side wall are given, it is not shown in the figures, and no guidance on selecting/making one that would not impair the cooling channel based on the composition of the cooling medium and porous layer is given. Therefore, this factor militates against a finding of enablement. 
As to factors B, C and E, the field of material science (falling within the general overview of the field of chemistry) is an unpredictable art.  Thus the selection or formulation and use of  “…a porous layer formed on a side wall of the cooling channel…” different from those that that have been optimized experimentally may present different problems when combined to form a cooling channel using different cooling mediums and porous layers of different predetermined thicknesses. No guidance or examples of the side wall are taught ass to how to select the material of the side wall/shape/placement/process of formation (i.e. a part of the porous layer). The field of mechanical, chemical and electrical coupling is not entirely unpredictable but it is vast, wherein an undue amount of experimentation would be required to practice the full scope of the invention.  These factors in combination weigh against a finding of enablement.  
As to factors F, G, and H, applicant’s specification fails to provide any teachings or working examples that achieve the desired resulting channel and does not provide any further guidance on obtaining other structural configurations that achieve the result claimed. One of ordinary skill in the art would have to perform experimentation on the thousands of mechanical coupling options (i.e. forming the porous layer by heating a material to create pores/ mixing a material with a porogen and drying it to form a porous layer/a metal layer surrounding the entirety or a portion of the porous layer, a wall formed intermittently within the porous layer/a polymeric layer/etc.). that achieve the result claimed for which there is no guidance.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  Appropriate correction is required.
Claims 2-6 are rejected for being dependent on rejected claim 1. 
Claim 5 recites “…the cooling medium has a critical point at which the heat flux is increased to be decreased, according to a thickness of the porous layer or a size of each of the pores, wherein the porous layer is formed such that the thickness of the porous layer or the size of the pore corresponds to the critical point”. The recited subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the full scope of the invention claimed. Specifically, the disclosure does not reasonably provide enablement for the ambiguous, non-definitive functional feature/results claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.
The factors are addressed in order. As to factor A, claim 5 broadly recites “…the cooling medium has a critical point at which the heat flux is increased to be decreased, according to a thickness of the porous layer or a size of each of the pores, wherein the porous layer is formed such that the thickness of the porous layer or the size of the pore corresponds to the critical point”. This is an all-encompassing claim that covers any and all configurations of porous materials that achieve the results, which are inherent to all systems with a porous material. It is not clear if the language is a product-by-process feature where the “porous layer is formed …” as a porous layer with a pore size(s) and thickness will have a corresponding critical point according to a thickness or pore size.  As such, this factor militates against a finding of enablement.  
As to factors B, C, and E, the field of mechanical and electrical coupling is not entirely unpredictable but it is vast, wherein an undue amount of experimentation would be required to practice the full scope of the invention.  These factors in combination weigh against a finding of enablement.  As to factor C, the state of the prior art, after extensive searching, Nemec, Patrik. "Porous structures in heat pipes." Porosity-Process, Technologies and Applications (2017), teaches how many variables change within a system that would impact the measurement of the heat flux and that porosity must be accounted for. It is unclear how the applicant addressed these factors when making such adjustments to the pore size and thickness.  As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, electrical engineering, and/or mechanical engineering.  
As to factors F, G, and H, applicant’s specification teaches when the size of the pore is too small, the bubble B is hard to be grown and is merely stayed inside of the pore. In contrast, when the size of the pore is too large, the liquid state cooling medium 300 is penetrated into the bubble B to remove or eliminate the bubble B. Likewise, when the thickness of the porous layer 200 is too thin, the number of the pores is not enough to accelerate the boiling. In contrast, when the thickness of the porous layer 200 is too thick, the number of the pores is enough to accelerate the boiling, but the porous layer 200 may be a resistant layer to block the heat transfer between the cooling object H and the cooling medium 300” (P64-66). 
It is unclear at what point the boiling is considered ‘not accelerated enough’ and therefore the thickness of the porous layer is ‘too thin’ and what thickness is too large leading to “not enough” heat transfer. In only a case where all heat is prevented from transferring entirely then the porous layer is not of sufficient thickness, then in every other case there would be a critical point where the flux can be increased to be decreased. The number of pores also impact the heat flux and critical point and it is unclear how to account for this. The length of the channel, pressure, materials, porosity etc. which can vary along the channel, and would significantly impact finding a size, are unaccounted for. It is unclear how factors such as the temperature of the cooling object, capillary limits, allowable temperature differences, number of pores etc. that change within each module are factored into determining where the critical point should be. No direction is provided by the inventor with respect to these properties. No specific working examples are provided, and only a broad explanation is provided as addressed above (P77-80). Applicants specification fails to teach embodiments with enough detail that achieves the property/result obtained, and does not provide any further guidance on obtaining other structural configurations that achieve the result claimed.  One of ordinary skill in the art would have to perform experimentation on the thousands of options (varying/uniform pore size, layers with different porosity, length of channel, pressure, etc.) that achieve the result claimed for which there is no guidance.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “…the cooling channel comprises a first section in which the cooling medium flows with a first pressure and a second section in which the cooling medium flows with a second pressure lower than the first pressure…”. However, the specification teaches away from having the second pressure lower than the first pressure. The disclosure teaches “…when the pressure is different according to the sections, the boiling of the cooling medium 300 is changed according to the difference of the pressure of the cooling medium 300. Thus, the heat flux Q is also changed, and the cooling medium 300 is cooled down un-uniformly according to the cooling channel 111. Accordingly, the cross-sectional area A2 of the second section is larger than the cross-sectional area Al of the first section, to make the pressure of the first section L1 substantially same as that of the second section L2” (P73). Therefore, one of ordinary skill is taught not to have different pressures and the disclosure would direct one away from this limitation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "…the phase-change cooling module…" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It will be interpreted as depending on independent claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima et al. (US 2018/0034116).
Regarding claim 1, Tajima teaches a phase change cooling module comprising: 
	a body, or battery body 12 having a cooling channel formed through an inside of the body 12 along a predetermined passage, and attached to a cooling object, or battery 18 to transfer a heat from the cooling object to the cooling channel (P36. 40-42.48; Fig. 2); 
a porous layer, or cooling elements (wick) 22 on a side wall of the cooling channel (P30) with a predetermined thickness, and having a plurality of pores at a surface of the porous layer (P38); and 
	a cooling medium, or coolant steam/cooling liquid contacting the porous layer and flowing inside of the cooling channel to absorb the heat from the cooling object (P30.36-37.40-42; Fig. 1-2) wherein the cooling medium uses the heat from the cooling object as a potential heat for boiling (P35-36. 48-49.57). 
Regarding claim 2, Tajima teaches the cooling channel comprises a first section, or section of cooling element 22, in which the cooling medium flows with a first pressure and a second section, or section of cooling liquid 20 in which the cooling medium flows with a second pressure lower than the first pressure, as the first pressure generates a well known capillary pressure sufficient to guide gas up, wherein a cross-sectional area of the second section 20, of the battery body, is larger than that of the first section 22, area between the cooling elements (P38-41; Fig. 2).
Regarding claim 3, Tajima teaches the body 12 comprises an attaching area in which the cooling object is attached, formed where the cooling elements 22 are attached to and in direct contact with batteries 18 and a non-attaching area in which the cooling object is not attached, or cooling liquid storage area between spacers and body (P44-45; Fig. 1)
	wherein the phase-change cooling module further comprises an over cooling channel 20 formed along the non attaching area, where the cooling liquid is stored in the case (Fig. 1 – where cooling liquid enters via channel 40 into non attaching area between body 12 and spacer 26)  and connected with the cooling channel 22, the cooling medium being flowed into the over cooling channel 20 (P45-49; Fig. 1.4) 
Regarding claim 4, Tajima teaches the cooling medium is provided to an inlet, or outlet channel 40 of the over cooling channel with a temperature less than a boiling point of the cooling medium (P44-46.51) and the temperature of the cooling medium is increased to the boiling point of the cooling medium as the cooling medium absorbs the heat from the body, battery cells 18 when flowing inside of the cooling channel 22 (P6.20.31.35.49).
Regarding claim 7, Tajima teaches a battery pack having the phase change cooling module comprising: 
	a body, or battery body 12 having a cooling channel formed through an inside of the body 12 along a predetermined passage, and attached to a cooling object, or battery 18 to transfer a heat from the cooling object to the cooling channel (P36. 40-42.48; Fig. 2); 
a porous layer, or cooling elements (wick) 22 on a side wall of the cooling channel (P30) with a predetermined thickness, and having a plurality of pores at a surface of the porous layer (P38); and 
	a cooling medium, or coolant steam/cooling liquid contacting the porous layer and flowing inside of the cooling channel to absorb the heat from the cooling object (P30.36-37.40-42; Fig. 1-2) wherein the cooling medium uses the heat from the cooling object as a potential heat for boiling (P35-36. 48-49.57). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima as applied to at least claim 1 above, and further in view of Nemec, Patrik. "Porous structures in heat pipes." Porosity-Process, Technologies and Applications (2017).
Regarding claim 5, Tajima is silent in teaching the cooling medium has a critical point at which the heat flux is increased to be decreased, according to a thickness of 10the porous layer or a size of each of the pores, wherein the porous layer is formed such that the thickness of the porous layer or the size of the pore corresponds to the critical point; however, Nemec teaches experimentation based on testing a porous wicks structures influence on heat transfer ability using a cooling liquid transitioned to vapor from the heat transfer (pg. 142-143). 
Nema teaches the cooling medium has a critical point (pg. 144) and adjusting the porous structures pore size to influence the heat transfer capabilities (pg. 175) based on this parameter to maximize heat flux (pg. 144-146.159-164.167.175).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the porous layer of Tajima such that the size of the pores correspond to a critical point where heat flux is increased to be decreased, as taught by Nema, to maximize heat flux.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima as applied to at least claim 1 above, and further in view of Agee et al. (US 7461640 B1). 
Regarding claim 6, Tajima teaches the cooling channel comprises an inlet 40 into which the cooling medium is flowed, and an outlet 34 into which the cooling medium is exhausted (P44-46.51), 
wherein the phase-change cooling module further comprises a providing line, an inlet line and a heat transfer area, the providing line 40 being connected to the inlet of the cooling channel and providing the cooling medium to the cooling channel 22 (Fig. 2 – 40 is outlet of heat transfer area and inlet to channel), the inlet line 34 being connected to the outlet of the cooling channel and receiving the cooling medium exhausted from the cooling channel (P44-46.51; Fig. 2.4).
Tajima teaches the heat transfer area, or heat exchanger body 38 may have any structure as long as it can cool and condense the coolant stream (P48). 
Tajima is silent in teaching the cooling medium provided by the providing line and the cooling medium received by the inlet line are heat-transferred with each other in the heat transfer area; however, Agee, in a similar field of endeavor related to cooling systems, teaches using a heat transfer area/heat exchanger/cooler that  receives an exhausted cooling medium, or cools down an outlet exhaust gas and introduces a cooling medium into a device needing cooling (Col. 2 [24-34]). 
Agee teaches to reduce or eliminate unwanted boiling of the cooling medium the cooling system can be configured to have heat-transferred between the cooling medium provided by the providing line and the cooling medium received by the inlet line in by introducing additional volume of the cooling medium to the inlet received medium. Agee teaches this configuration increases the effective service life and performance efficiency of the cooling system (Col. 2 [51-67]. Col. 7 [15-34]; Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the cooling medium provided by the providing line and the cooling medium received by the inlet line transfer heat with each other in the heat transfer area, as taught by Agee to increase the effective service life and performance efficiency of the heat transfer area. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729    

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729